                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:17-CR-00360-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
LAMARCUS DEANDRAY SEABROOKS, )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s Motion for Compassionate

Release, brought pursuant to 18 U.S.C. § 3582(c)(1)(A). See Doc. No. 65. Initially, Defendant

appeared pro se and requested compassionate release so that he could care for his son. See id. At

the Court’s request, see Doc. No. 66, the Government responded to that pro se motion, explaining

that Defendant’s motion should be denied for failing to exhaust administrative remedies, see Doc.

No. 68. Defendant acquired counsel and filed a reply, requesting relief based on the COVID-19

pandemic. See Doc. No. 72. Acknowledging that he has failed to exhaust administrative remedies,

Defendant nevertheless contends that exhaustion “would be futile for [him] in that he would suffer

severe consequences, even death, were he to contract the virus.” Id. at 5. To support that

conclusion, Defendant points to his health and to the condition of Butner, the Federal Correctional

Complex in which he is housed. As to his health, Defendant maintains he is “in a significantly

higher risk [population] in that he has asthma.” Id. at 3. And, as to Butner, Defendant alleges he

is housed in a dorm with “about 150 inmates,” where there are at least “ten cases of coronavirus”

and where prisoners are forced to “sleep about three feet apart.” Id. at 3. Because Defendant’s

reply raises issues that have been unaddressed at this point, the Court will order the Government




      Case 3:17-cr-00360-MOC-DSC Document 73 Filed 06/02/20 Page 1 of 2
to discuss them fully. While waiting for the Government’s supplemental brief, Defendant is

encouraged to continue exhausting available administrative remedies with the Bureau.


                                           ORDER

       IT IS, THEREFORE, ORDERED that the Government SHALL file a supplemental brief

within seven days addressing the following:

       (1) What is the status of Butner Federal Correctional Complex’s battle with the

          COVID-19 pandemic, both generally and within Defendant’s dormitory?

       (2) Does Defendant’s health issues place him at an increased risk of death or

          serious illness from COVID-19?

       (3) Does Defendant’s disciplinary record while imprisoned countenance

          compassionate release?

       (4) Should the Court waive the exhaustion requirement based on futility?

SO ORDERED.

                                              Signed: June 2, 2020




                                                 2

      Case 3:17-cr-00360-MOC-DSC Document 73 Filed 06/02/20 Page 2 of 2
